UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of January 31, 2013 Market Value Shares ($000) Common Stocks (94.7%) 1 Australia (6.9%) Ansell Ltd. 1,458,462 26,101 Computershare Ltd. 1,771,210 19,370 ^ Iluka Resources Ltd. 1,626,807 16,490 Amcor Ltd. 1,617,810 14,172 Mirvac Group 7,858,991 13,044 Incitec Pivot Ltd. 3,205,064 10,808 Whitehaven Coal Ltd. 2,996,399 10,280 Sims Metal Management Ltd. 706,488 6,877 Myer Holdings Ltd. 1,972,486 5,133 ^,* Mesoblast Ltd. 617,926 3,860 Boral Ltd. 246,139 1,262 * Karoon Gas Australia Ltd. 168,098 1,140 WorleyParsons Ltd. 42,910 1,131 SAI Global Ltd. 221,729 1,034 Cochlear Ltd. 9,845 829 Domino's Pizza Enterprises Ltd. 71,904 777 Seek Ltd. 82,446 722 Monadelphous Group Ltd. 23,918 665 Nufarm Ltd. 95,001 552 Austria (1.6%) Mayr Melnhof Karton AG 150,000 17,781 Rosenbauer International AG 109,819 7,121 Kapsch TrafficCom AG 60,000 3,725 Andritz AG 18,888 1,243 Zumtobel AG 78,911 1,137 Schoeller-Bleckmann Oilfield Equipment AG 10,266 1,029 Belgium (1.0%) Tessenderlo Chemie NV (Voting Shares) 260,000 9,052 D'ieteren SA 204,358 9,043 Cie d'Entreprises CFE 16,288 1,010 Brazil (0.4%) BR Properties SA 593,450 7,704 Arezzo Industria e Comercio SA 29,300 552 Brasil Insurance Participacoes e Administracao SA 38,900 420 Canada (0.2%) ^ Niko Resources Ltd. 334,368 3,490 China (1.7%) Yuexiu Transport Infrastructure Ltd. 20,306,000 11,186 Jiangsu Expressway Co. Ltd. 9,080,000 9,362 Parkson Retail Group Ltd. 7,110,000 5,484 Shenzhou International Group Holdings Ltd. 1,684,000 4,094 Evergreen International Holdings Ltd. 7,595,000 1,497 ^ Microport Scientific Corp. 1,081,000 708 Daphne International Holdings Ltd. 290,000 373 Denmark (1.7%) * Jyske Bank A/S 500,000 16,256 * Sydbank A/S 750,000 14,782 DSV A/S 50,183 1,287 Rockwool International A/S Class B 5,705 684 Finland (0.1%) Tikkurila Oyj 51,606 1,104 Nokian Renkaat Oyj 12,871 553 France (4.9%) Groupe Eurotunnel SA 2,300,000 19,558 ^ Bourbon SA 535,000 16,322 * Club Mediterranee SA 780,811 14,790 Medica SA 620,000 11,807 Saft Groupe SA 350,000 9,454 Alten SA 230,000 8,840 Lectra 600,000 4,300 * Inside Secure SA 670,000 2,620 IPSOS 50,000 1,993 Euler Hermes SA 20,000 1,784 Wendel SA 13,063 1,417 Imerys SA 19,603 1,296 Eurazeo 20,528 1,083 Vallourec SA 11,239 610 Legrand SA 1 — Germany (8.1%) ^ Freenet AG 1,300,000 27,997 Rheinmetall AG 335,553 17,862 Tom Tailor Holding AG 738,836 17,368 Delticom AG 290,000 13,944 Wirecard AG 500,000 11,389 * Tipp24 SE 180,000 11,238 * SAF-Holland SA 1,240,000 10,127 XING AG 160,000 8,870 ^ Draegerwerk AG & Co. KGaA Prior Pfd. 68,000 8,337 STRATEC Biomedical AG 128,184 6,657 Takkt AG 275,359 3,931 RIB Software AG 590,000 3,490 Sartorius AG Prior Pfd. 30,000 3,077 CANCOM AG 150,000 2,958 Prime Office REIT-AG 629,502 2,943 MTU Aero Engines Holding AG 21,403 2,041 VTG AG 95,062 1,801 Cewe Color Holding AG 33,429 1,483 Gildemeister AG 43,293 1,066 ^ Wacker Chemie AG 9,029 642 * KUKA AG 15,358 596 Hong Kong (1.7%) Techtronic Industries Co. 8,649,000 17,534 Yue Yuen Industrial Holdings Ltd. 2,958,000 9,908 Dah Sing Banking Group Ltd. 4,433,000 5,505 ^ ASM Pacific Technology Ltd. 52,500 663 India (3.2%) * Idea Cellular Ltd. 6,031,093 12,816 * Gujarat Pipavav Port Ltd. 15,036,675 12,457 Shriram Transport Finance Co. Ltd. 720,522 10,696 Multi Commodity Exchange of India Ltd. 277,413 7,409 Apollo Hospitals Enterprise Ltd. 470,010 7,137 Ashok Leyland Ltd. 9,984,208 4,582 Emami Ltd. 348,840 3,829 McLeod Russel India Ltd. 552,767 3,765 Indonesia (1.6%) Bank Mandiri Persero Tbk PT 16,064,000 14,934 Ciputra Property Tbk PT 133,519,500 9,468 United Tractors Tbk PT 3,099,000 6,301 Ireland (3.8%) DCC plc 630,000 20,622 Smurfit Kappa Group plc 1,250,000 17,319 Grafton Group plc 2,600,000 15,239 ^ Irish Continental Group plc 530,000 14,273 IFG Group plc 3,312,005 6,075 Italy (4.4%) Azimut Holding SPA 1,420,265 24,983 Prysmian SPA 1,000,000 21,372 Amplifon SPA 2,600,000 13,887 * Sorin SPA 2,160,000 5,513 Credito Emiliano SPA 625,760 3,743 * Natuzzi SPA ADR 1,614,968 3,601 Danieli & C Officine Meccaniche SPA 160,000 2,984 Cairo Communication SPA 538,614 1,934 * Safilo Group SPA 148,460 1,633 * Yoox SPA 82,029 1,566 Interpump Group SPA 128,648 987 * Brunello Cucinelli SPA 48,319 971 Salvatore Ferragamo Italia SPA 33,756 861 Pirelli & C. SPA 68,883 845 Immobiliare Grande Distribuzione 458,023 522 Beni Stabili SPA 305,526 211 Japan (16.3%) Tokai Tokyo Financial Holdings Inc. 2,533,000 12,701 NEC Networks & System Integration Corp. 619,900 11,645 Nichi-iko Pharmaceutical Co. Ltd. 537,400 11,299 Aica Kogyo Co. Ltd. 675,400 11,222 Arcs Co. Ltd. 597,200 11,186 Modec Inc. 489,000 11,120 Musashi Seimitsu Industry Co. Ltd. 533,800 10,844 Tsuruha Holdings Inc. 128,200 10,719 Glory Ltd. 456,100 10,682 Unipres Corp. 453,400 10,042 Nippon Soda Co. Ltd. 2,179,000 9,892 Nihon Parkerizing Co. Ltd. 599,000 9,873 Kureha Corp. 2,531,000 9,800 ^ Kuroda Electric Co. Ltd. 788,300 9,628 Nitta Corp. 559,900 9,593 Tsumura & Co. 285,100 9,365 JSP Corp. 610,000 9,066 ^ Capcom Co. Ltd. 510,600 8,242 Asahi Diamond Industrial Co. Ltd. 863,600 7,900 Lintec Corp. 411,700 7,613 Trusco Nakayama Corp. 405,600 7,525 Takasago International Corp. 1,308,000 6,604 Tsutsumi Jewelry Co. Ltd. 255,500 6,281 Plenus Co. Ltd. 368,900 6,079 Yushin Precision Equipment Co. Ltd. 307,900 5,841 Hitachi Transport System Ltd. 367,800 5,570 Nabtesco Corp. 242,700 5,067 Mitsui Sugar Co. Ltd. 1,446,000 4,568 Kissei Pharmaceutical Co. Ltd. 218,000 4,105 Koito Manufacturing Co. Ltd. 230,000 3,834 Hitachi High-Technologies Corp. 192,600 3,825 Shinko Plantech Co. Ltd. 359,400 2,937 Icom Inc. 120,700 2,631 Shionogi & Co. Ltd. 147,100 2,629 Nippon Thompson Co. Ltd. 591,000 2,329 Exedy Corp. 104,700 2,298 Nifco Inc. 108,900 2,262 Nafco Co. Ltd. 122,600 1,871 Nikkiso Co. Ltd. 160,000 1,744 ^ Kakaku.com Inc. 45,000 1,680 Fujikura Kasei Co. Ltd. 394,000 1,662 ^ Toyo Tanso Co. Ltd. 68,600 1,660 Hino Motors Ltd. 143,000 1,503 Benesse Holdings Inc. 33,900 1,478 Don Quijote Co. Ltd. 34,500 1,374 CyberAgent Inc. 607 1,273 IHI Corp. 482,000 1,250 Daido Steel Co. Ltd. 277,000 1,237 Yaskawa Electric Corp. 131,000 1,224 Mitsubishi UFJ Lease & Finance Co. Ltd. 25,800 1,172 Nidec Copal Corp. 163,700 1,162 Yokogawa Electric Corp. 101,300 1,128 Pigeon Corp. 20,700 1,127 Yamato Kogyo Co. Ltd. 39,000 1,117 Nihon Nohyaku Co. Ltd. 185,000 1,078 Amada Co. Ltd. 165,000 1,031 Hoshizaki Electric Co. Ltd. 30,600 910 Message Co. Ltd. 336 907 Japan Petroleum Exploration Co. 23,000 847 Mitsubishi Gas Chemical Co. Inc. 125,000 837 Mori Seiki Co. Ltd. 81,100 763 Hitachi Metals Ltd. 88,000 757 Disco Corp. 13,700 754 ^ Sanrio Co. Ltd. 18,300 730 Makino Milling Machine Co. Ltd. 114,000 726 Konami Corp. 33,500 711 IBJ Leasing Co. Ltd. 25,300 679 Japan Exchange Group Inc. 11,300 678 GLP J-REIT 695 619 Sega Sammy Holdings Inc. 34,500 609 * Sumco Corp. 57,900 603 * Kenedix Inc. 1,838 574 Cosmos Pharmaceutical Corp. 4,900 525 Shinsei Bank Ltd. 255,000 521 Square Enix Holdings Co. Ltd. 41,300 513 Dena Co. Ltd. 15,600 494 Hulic Co. Ltd. 66,200 420 THK Co. Ltd. 23,000 400 Luxembourg (0.1%) * Reinet Investments SCA 73,716 1,410 2 O'Key Group SA GDR 102,364 1,212 Malaysia (0.1%) Media Prima Bhd. 3,089,500 2,217 Mexico (0.0%) Fibra Uno Administracion SA de CV 249,000 780 Netherlands (2.2%) Delta Lloyd NV 1,600,000 31,515 Koninklijke Ten Cate NV 400,000 10,842 * InterXion Holding NV 34,800 800 HAL Trust 4,785 632 New Zealand (1.2%) Fletcher Building Ltd. 1,704,244 13,615 Chorus Ltd. 4,071,719 9,744 Norway (2.5%) * Storebrand ASA 4,000,000 20,477 Borregaard ASA 4,100,000 18,165 Schibsted ASA 200,000 8,052 Kongsberg Gruppen AS 75,521 1,821 Petroleum Geo-Services ASA 67,470 1,197 Russia (0.1%) * Exillon Energy plc 400,000 1,024 Singapore (2.2%) UOL Group Ltd. 2,322,000 11,728 Mapletree Industrial Trust 9,634,880 10,668 SembCorp Industries Ltd. 2,004,000 8,876 First Resources Ltd. 4,598,000 7,257 STX OSV Holdings Ltd. 3,102,000 3,158 Indofood Agri Resources Ltd. 755,000 797 South Korea (2.0%) * Hankook Tire Co. Ltd. 418,363 17,206 BS Financial Group Inc. 613,600 8,112 Halla Climate Control Corp. 349,980 7,848 Mando Corp. 43,144 4,794 CJ O Shopping Co. Ltd. 3,354 911 Green Cross Corp. 5,593 722 Spain (0.1%) Bolsas y Mercados Espanoles SA 41,205 1,154 Sweden (1.5%) Byggmax Group AB 2,400,000 13,570 Loomis AB Class B 800,354 13,302 FinnvedenBulten AB 220,000 1,141 Electrolux AB Class B 37,761 998 Switzerland (5.5%) Helvetia Holding AG 65,000 26,474 Kuoni Reisen Holding AG 71,450 21,717 Forbo Holding AG 25,000 16,791 Gategroup Holding AG 576,346 14,453 Clariant AG 900,000 12,283 Orior AG 210,588 12,090 * Dufry AG 10,349 1,412 Tecan Group AG 12,820 1,215 Partners Group Holding AG 4,870 1,143 Aryzta AG 11,633 653 Taiwan (1.1%) Giant Manufacturing Co. Ltd. 1,628,000 8,658 CTCI Corp. 3,710,000 7,110 Lung Yen Life Service Corp. 1,867,000 5,604 Thailand (0.2%) Hemaraj Land and Development PCL 29,785,400 3,638 United Kingdom (18.2%) Telecom Plus plc 850,000 13,050 Millennium & Copthorne Hotels plc 1,500,000 12,909 * Sports Direct International plc 2,000,000 12,528 CSR plc 2,155,651 12,349 * Premier Oil plc 2,000,000 11,842 Dechra Pharmaceuticals plc 1,200,000 11,809 WS Atkins plc 825,000 10,849 Elementis plc 3,200,000 10,714 SIG plc 5,000,000 10,468 John Wood Group plc 772,222 9,849 Inchcape plc 1,300,000 9,755 Grainger plc 4,915,405 9,725 Ultra Electronics Holdings plc 370,584 9,665 Pace plc 2,700,000 9,658 Devro plc 1,650,000 8,918 William Hill plc 1,450,000 8,846 Daily Mail & General Trust plc 825,000 7,840 TalkTalk Telecom Group plc 2,000,000 7,498 Spirit Pub Co. plc 7,000,000 7,464 * Berkeley Group Holdings plc 233,170 6,761 Oxford Instruments plc 250,000 6,506 * Ricardo plc 1,000,000 6,460 Eco Animal Health Group plc 1,618,166 6,277 IG Group Holdings plc 876,954 6,206 Ashtead Group plc 850,000 6,117 Booker Group plc 3,650,000 6,084 * Gulfsands Petroleum plc 3,581,812 6,076 Travis Perkins plc 300,000 5,750 Debenhams plc 3,532,935 5,673 Lamprell plc 2,700,000 5,524 ^,* LMS Capital plc 5,005,187 5,279 Domino Printing Sciences plc 494,332 5,164 Halma plc 700,000 5,113 Senior plc 1,600,000 5,105 Synthomer plc 1,600,000 5,033 QinetiQ Group plc 1,519,650 4,531 Victrex plc 180,000 4,371 Micro Focus International plc 450,000 4,353 Photo-Me International plc 4,158,854 4,352 National Express Group plc 1,250,000 4,115 * Findel plc 32,007,307 3,876 TT electronics plc 1,400,000 3,570 Premier Farnell plc 1,000,000 3,359 Filtrona plc 300,000 2,739 * BTG plc 500,000 2,628 De La Rue plc 174,396 2,490 RM plc 2,034,198 2,412 Babcock International Group plc 137,327 2,261 Morgan Crucible Co. plc 500,000 2,201 * London Mining plc 750,000 1,981 James Fisher & Sons plc 116,840 1,510 * CPP Group plc 3,971,079 1,255 A.G.BARR plc 144,032 1,240 Kier Group plc 55,436 1,186 Persimmon plc 82,159 1,098 Domino's Pizza Group plc 130,826 1,068 Hansteen Holdings plc 792,736 1,058 Invensys plc 182,160 997 Informa plc 129,771 985 * Direct Line Insurance Group plc 276,735 980 Savills plc 122,433 961 Mears Group plc 146,932 851 Hunting plc 51,562 693 * Mothercare plc 137,812 679 Chemring Group plc 104,028 469 Hays plc 306,293 432 AZ Electronic Materials SA 62,954 373 * Pinnacle Staffing Group plc 673,983 — United States (0.1%) Industrials (0.1%) Copa Holdings SA Class A 6,600 723 Total Common Stocks (Cost $1,612,804) Coupon Temporary Cash Investments (7.7%) 1 Money Market Fund (7.2%) 3,4 Vanguard Market Liquidity Fund 0.143% 139,561,702 139,562 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Goldman Sachs & Co. (Dated 1/31/13, Repurchase Value $2,100,000, collateralized by Federal National Mortgage Assn. 2.428%-3.699%, 1/1/35-4/1/41) 0.160% 2/1/13 2,100 2,100 U.S. Government and Agency Obligations (0.4%) 5 Federal Home Loan Bank Discount Notes 0.130% 2/1/13 3,200 3,200 Federal Home Loan Bank Discount Notes 0.100% 4/26/13 2,200 2,199 Freddie Mac Discount Notes 0.125% 2/19/13 3,000 3,000 Total Temporary Cash Investments (Cost $150,061) Total Investments (102.4%) (Cost $1,762,865) Other Assets and Liabilities-Net (-2.4%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $41,579,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.0% and 5.4%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the value of this security represented 0.1% of net assets. 3 Includes $44,055,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,200,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $1,593,000 have been segregated as collateral for open forward currency contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, International Explorer Fund and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
